Citation Nr: 1643086	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-43 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for a head/neck injury.

3.  Entitlement to service connection for a shoulder injury.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition (variously diagnosed), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1968 to November 1971, to include service in the Republic of Vietnam from July 1969 to June 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A videoconference hearing was held before the undersigned in June 2015.  A transcript of the hearing has been associated with the record. 

This case was most recently before the Board in August 2015 when it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition is decided below; the issues of entitlement to service connection for a skin condition, COPD, a head/neck condition and a shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a skin disorder of the feet as a result of exposure to Agent Orange was denied in a December 1981 Board decision that was not appealed. 

2.  Evidence received since the December 1981 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final December 1981 decision, the criteria for reopening the claim for service connection for a skin condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

shade 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a skin condition.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a skin disorder of the feet as a result of exposure to Agent Orange in a December 1981 Board decision was based on a determination that the only recognized skin disorder identified with the Veteran was hidrosis; the Veteran's present skin disorder was not secondary to exposure to Agent Orange and was of a post-service onset; and the Veteran submitted no persuasive medical evidence to support his contention that the symptoms he experienced in service continued after discharge.  The December 1981 decision was not appealed, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received following the December 1981 decision includes in pertinent part a VA examination report in May 2010 in which the examiner diagnosed hidrotic eczema of the hands and feet.  The Veteran also testified before the undersigned in June 2015 that he had a rash and red bumps on his arms, hands, and feet in service in Vietnam that was treated with ointment.  He testified that post-service he received various diagnoses for his skin condition and continued to receive ointment that did not work. 

The Board finds that the diagnosed hidrotic eczema of the hands and feet and testimony as to continued treatment after discharge from service address elements not present in December 1981, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a skin condition is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection are decided. 

This case was remanded in August 2015 in pertinent part to attempt to obtain private treatment records from Dr. C. that were missing from the record.  Per the remand, a request for records was sent in December 2015, and a second attempt in January 2016.  The Veteran was notified of the attempts to secure records.  To date, a response to the requested records has not been received.  The Board finds there has been substantial compliance with prior remand directives regarding the private treatment records from Dr. C., such that these records will not be sought in this remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999).

To this point, the Board notes that the September 2008 rating decision stated that "post-service treatment reports show treatment for COPD, colon polyps and back pain assessed as narrowing and spurring of C5-6 of the cervical spine" and "private treatment reports related your COPD to history of smoking" as well as "private treatment reports show treatment for rash in the right forearm assessed as cicatrix."

Affording the Veteran the benefit of the doubt as these private treatment records are no longer associated with the claims file, and presumed missing, the Board finds that the Veteran has been diagnosed with COPD, back pain assessed as narrowing and spurring of C5-6 of the cervical spine, and a rash in the right forearm assessed as cicatrix during the pendency of this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

COPD

The Veteran asserts that he has COPD as a result of exposure to asbestos, fine dust, and small particle matter from truck parts/brake systems in service.  He testified before the undersigned that he had wheezing and coughing that started in service.  The Veteran's DD Form 214 shows that he was a heavy equipment repairman.  

As noted above, the Board finds that the Veteran has been diagnosed with COPD.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c) (4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159 (c) (4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed COPD.  In light of the evidence currently on file, the threshold requirements discussed in McLendon are met, warranting examination(s) in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c) (4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Head/Neck and Shoulder Injury

The Veteran claims that he has head trauma and a neck/shoulder condition due to falling into a track vehicle headfirst while working on it in service.  He testified that during this incident he landed on his head and his neck, broke his nose, injured his shoulders, and sprained his arm.  He stated that he also experienced headaches and dizziness.  

Service treatment records (with an illegible date) show complaints of tenderness to the elbow after the Veteran fell out of an armored personnel carrier and was given an arm sling.

As noted above, the Board finds that the Veteran has been diagnosed with back pain assessed as narrowing and spurring of C5-6 of the cervical spine.

To date, no VA examination has been conducted in conjunction with the Veteran's claimed head/neck and shoulder disabilities.  In light of the evidence currently on file, the threshold requirements discussed in McLendon are met, warranting examination(s) in accordance with the duty to assist.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159 (c) (4) (2015).

Skin Condition

The Veteran contends that he had a skin condition in service that continues to the present day.  Specifically, he asserts that in service he worked on a "wash crew" in which he handled vehicles covered in mud, dirt, and some even had the smell of Agent Orange chemicals.  

The Veteran served in the Republic of Vietnam from July 1969 to June 1970.  Exposure to Agent Orange is conceded.

Service treatment records in September 1970 show the Veteran was treated for tinea pedis between toes.

A dermatology consultation in April 1980 showed a diagnosis of dyshidrosis of the hands and hyperhidrosis of the feet.  As noted above, private treatment reports show treatment for rash in the right forearm assessed as cicatrix.

The Veteran was afforded a VA examination in May 2010 in which the examiner diagnosed hidrotic eczema, at the hands and covering 25 percent of both feet.  A June 2010 addendum was received from the same VA examiner in which the claims file was available for review.  The VA examiner opined that as a result of the review of the claims file, it appeared that the current dyshidrotic eczema was not caused by or a result of military service as military records did not reflect the condition existed.

The Board finds that a remand is warranted to afford the Veteran another VA examination to assess the current diagnosis of his claimed skin condition and to seek clarification from the May 2010 VA examiner, to specifically address the Veteran's contentions that his skin condition is related to his conceded exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his claimed COPD.  The electronic claims file should be reviewed and any tests or studies deemed necessary should be conducted. 

As discussed in the remand narrative above, the Veteran contends that his COPD is related to service, to include his probable asbestos exposure due to his military occupational specialty as a heavy equipment repairman.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.)  Identify and diagnose any currently manifested pulmonary disabilities, describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b.)  For each diagnosed disability, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service, to include as a result of his probable exposure to asbestos therein.

The examiner should also obtain from the Veteran and discuss his history of smoking and any other risk factors for COPD that he was exposed to after service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the nature, onset, and etiology of his claimed head/neck and shoulder disabilities.  The electronic claims file should be reviewed and any tests or studies deemed necessary should be conducted. 

As discussed in the remand narrative above, the Veteran contends that his head/neck and shoulder disabilities are related to service, to include his noted fall out of an armored personnel carrier.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.)  Identify and diagnose any currently manifested head/neck and shoulder disabilities, describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b.)  For each diagnosed disability, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service, to include as a result of the noted fall therein. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his claimed skin condition.  The electronic claims file should be reviewed and any tests or studies deemed necessary should be conducted. 

As discussed in the remand narrative above, the Veteran contends that his skin condition is related to service, to include his conceded Agent Orange exposure.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.)  Identify and diagnose any currently manifested skin conditions, describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b.)  For each diagnosed disability, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service, to include as a result of the conceded Agent Orange exposure. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


